DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Examiner notes the preliminary amendment of 01/04/21.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #1001 of Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al. (U.S. Patent 10,275,111).
In reference to claim 1, Ford et al. discloses an information processing apparatus for configuring a signage device (see columns 2-3, lines 61-6, column 4, lines 1-6, column 5, lines 39-46 and Figures 1-2a wherein Ford et al. discloses a digital sign network wherein a digital sign and a video camera are connected via a communications medium to a central computer, the central computer providing a way of changing the images displayed on the digital sign.  Ford et al. discloses the “general system architecture” comprising the digital signs, a central computer and multiple users on respective computing devices.  Note, the Examiner interprets the combination of the central computer and user device of Ford et al. equivalent to Applicant’s ‘information processing apparatus.”), the information processing apparatus comprising:
an acquisition unit configured to acquire layout information including position information of at least one signage device in a target area and a floor plan which enables identification of placement of at least one fixture placed in the target area, and content 
a display control unit configured to show an icon corresponding to the signage device at a position corresponding to the position information in the floor plan (see column 3, lines 21-26, 37-44, column 5, lines 42-46, 55-63, column 12, lines 60-66 and Figures 4-5 wherein Ford et al. explicitly discloses the user interface to display which digital signs the user has access to in the format of a graphically based map consisting of custom icons, windows, and data overlaid on an interactive map such as Google Maps®.  As per at least figures 4a-b, Ford et al. discloses 
wherein, when the display control unit receives a selection of the icon from a user, the display control unit shows content information set in the signage device or shows content information to be set in the signage device (see column 3, lines 21-26, 40-44, column 5, lines 42-46, 55-63, column 12, lines 60-66 and Figures 4-5 and 7 wherein Ford et al. explicitly discloses the user interface to display which digital signs the user has access to in the format of a graphically based map consisting of custom icons, windows, and data overlaid on an interactive map such as Google Maps®.  Ford et al. further allows the user to perform a “point-and-click” operation on one or more digital signs and easily dispatch messages to the selected sign.  Note, the Examiner points out the usage of “or” type language in the claim of which the Examiner has applied Ford et al. to teach “showing[s] content information to be set in the signage device.”).
In reference to claim 2, Ford et al. discloses all of the claim limitations as applied to claim 1 above.  Ford et al. explicitly discloses allowing a user to update the digital sign with an emergency message, for example, which includes the central computer transmitting templates for display and data entry for the user to fill in (see at least column 7, lines 8-23).  Ford et al. further discloses the central computer transmitting live images to the user devices for viewing (see columns 5-6, lines 55-10 and Figure 2a)  Note, it is clear that the displaying of either or both 
In reference to claim 3, Ford et al. discloses all of the claim limitations as applied to claim 1 above.  Ford et al. explicitly discloses allowing a user to update the digital sign with an emergency message, for example, which includes the central computer transmitting templates for display and data entry for the user to fill in (see at least column 7, lines 8-23 and Figure 5a-f).  The Examiner interprets such templates functionally equivalent to Applicant’s “candidate of content”  Ford et al. further discloses the template messages being constrained or confined to certain geographic areas or based upon locations (see at least columns 9-10, lines 67-24) of which the Examiner interprets functionally equivalent to the templates/messages being based upon ”product availability information.”
In reference to claim 7, Ford et al. discloses all of the claim limitations as applied to claim 1 above.  Ford et al. explicitly discloses allowing a user to update the digital sign with an emergency message, for example, which includes the central computer transmitting templates for display and data entry for the user to fill in (see at least column 7, lines 8-23 and Figure 4a-b, 5a-f).  
In reference to claim 8, Ford et al. discloses all of the claim limitations as applied to claim 1 above.  Ford et al. explicitly discloses the user interface to display which digital signs the user has access to in the format of a graphically based map consisting of custom icons, windows, and data overlaid on an interactive map such as Google Maps® (see column 12, lines 60-66 and Figures 4-5 and 7).  Ford et al. explicitly discloses allowing a user to update the digital sign with an emergency message, for example, which includes the central computer transmitting templates for display and data entry for the user to fill in (see at least column 7, lines 8-23 and Figure 4a-b, 
In reference to claim 9, claim 9 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 9 further recites, “A non-transitory computer readable storage medium storing a control program for making a computer function as each unit of an information processing apparatus for configuring a signage device…”  Ford et al. again discloses the digital sign network wherein the digital sign and a video camera are connected via the communications medium to the central computer, the central computer providing a way of changing the images displayed on the digital sign (see column 4, lines 1-6, column 5, lines 39-46 and Figures 1-2a).  Ford et al. discloses the “general system architecture” comprising the digital signs, a central computer and multiple users on respective computing devices of which include computers, laptops, smart phones, etc. (see column 5, lines 42-46).  Lastly, Ford et al. discloses the computing system comprising at least one processor and memory (see column 13, lines 61-65).
In reference to claim 10, claim 10 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 10 recites a “method” of the inventio of which the Examiner deems has at least inherently been disclosed by the teachings of Ford et al. with reference to the rejection of claim 1 above.
In reference to claim 11, claim 11 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 11 further recites, “A signage system configured to cause a signage device to display .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S. Patent 10,275,111).
In reference to claim 4, Ford et al. discloses all of the claim limitations as applied to claim 3 above.  Although Ford et al. does disclose displaying the template/messages based upon location or geographic areas, Ford et al. does not explicitly disclose displaying content that is associated with stock or in-stock items.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the digital sign management techniques of Ford et al. using a multitude of different types of data including stock or inventory-type items and thus displaying what is available or unavailable.  Applicant has not disclosed that particularly displaying such information as opposed to other types of content provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with digital sign displaying and management techniques of Ford et al. because the exact type of information displayed is herein interpreted as a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Ford et al. to obtain the invention as specified in claim 4.
In reference to claim 6, Ford et al. discloses all of the claim limitations as applied to claim 1 above.  Although Ford et al. does disclose displaying the template/messages based upon location or geographic areas, Ford et al. does not explicitly disclose displaying the templates as a list of content.  It is well known in the art of computer graphics/user interfaces to display data in a multitude of formats including “lists.”  Displaying data in a “list” format allows for the user to view data in a preferred manner which can produce a grouping of sequential items (Official . 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner notes the limitations of the candidate content displayed being based upon a positional relation between the signage device and the product placed in the target area, as being elements, that of which in combination with further limitations of the claims, were not found within the prior art.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilkins (U.S. Publication 2008/0263467)
Wilkins discloses a digital signage content management system that uses existing interfaces such as web interfaces to program the signage.
Rippetoe et al. (U.S. Publication 2012/0047011)
Rippetoe et al. discloses systems and methods for delivering proximity-based marketing content to mobile devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/24/22